DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-7 and 9-11 are rejected under 35 U.S.C. 101.
Claims 1-2, 8, 12 and 14 are rejected under 35 U.S.C. 102(a)(2).
Claim 13 is rejected under 35 U.S.C. 103.
Claims 3-7, 9-11, and 15-20 objected to.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 9-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claim 1:
Step 1:
It recites “a method of detecting a thermal event associated with a battery assembly of an electrified vehicle” which is within one of the 4 statutory categories (process, machine, manufacture, or composition of matter).
Step 2a) Prong One:
It recites “assessing whether the sensor is flagged with a first identifier or a second identifier, the first identifier indicating that the temperature reading is reliable, the second identifier indicating that the temperature reading is unreliable” which may be a mental process such as a driver of the electrified vehicle sees a visual indicator of a battery temperature or hears an alarm signal of a sensor failure for flagging the sensor.
It recites “if the sensor is flagged with the first identifier, detecting a thermal event associated with the battery assembly based on the temperature reading from the sensor” where detecting the thermal event associated with the battery assembly may be a mental process such as the driver of the electrified vehicle sees the visual indicator of a battery temperature is a high temperature reading, as a result, the driver is detecting a high battery temperature event.
Step 2 a) Prong Two:
Although it recites “a battery assembly of an electrified vehicle”, the battery assembly of an electrified vehicle does not perform the method steps in claim 1; therefore, having the battery assembly of an electrified vehicle does not integrate the mental processes (assessing whether the sensor is flagged with a first identifier or a second identifier, and detecting a thermal event associated with the battery assembly) into a practical application.
Step 2b)
When considering the claim as a whole, it does not amount to significantly more than judicial exception. There are no additional elements recited in the claim beyond the abstract ideas.
Regarding claims 2-7 and 9-11, they are analogously rejected as in claim 1 where they do not recite additional elements integrated claimed abstract ideas into a practical application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8, 12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sato (US 2020/0353821).
Regarding claim 1, Sato teaches a method of detecting a thermal event (e.g. figure 4, Step S8 determines overheating event) associated with a battery assembly of an electrified vehicle (e.g. figures 1-2 and 4, paragraphs [0017] and [0019], battery 4 having battery cells CE of electric vehicle 1), comprising: 
obtaining a temperature reading from a sensor associated with an area of the battery assembly (e.g. figures 1-2, paragraphs [0018], [0020] and [0022], battery control unit BCU 24 obtaining temperature reading from each temperature detectors 231 corresponding to each battery cells CE of battery 4); 
assessing whether the sensor is flagged with a first identifier or a second identifier (e.g. figures 1-2 and 4, paragraph [0037], a thermistor in each temperature detectors 231 is flagged with YES or NO in step S3 based on output signal Vout), the first identifier indicating that the temperature reading is reliable (e.g. figures 1-2 and 4, paragraph [0037], in Step S3, YES indicating that a corresponding thermistor is normal), the second identifier indicating that the temperature reading is unreliable (e.g. figures 1-2 and 4, paragraph [0037], Step S3, NO indicating that a corresponding thermistor is abnormal); and 
if the sensor is flagged with the first identifier, detecting a thermal event associated with the battery assembly based on the temperature reading from the sensor (e.g. figures 1-2 and 4, paragraphs [0037] and [0041], in Step S3, YES indicating that a corresponding thermistor is normal, and determining overheating of battery based on reliable temperature reading from the normal thermistor in corresponding temperature detectors 231).
Regarding claim 2, Sato teaches if the sensor is flagged with the second identifier, detecting a thermal event associated with the battery assembly without relying on the temperature reading from the sensor (e.g. figures 2 and 4, paragraph [0032], detecting an overheating temperature of associated battery cell CE of the battery 4 does not relaying on the temperature reading form thermistor TH1).
Regarding claim 8, Sato teaches wherein the sensor is a thermistor (e.g. figure 2, paragraph [0033], thermistor TH1).
Regarding claim 12, Sato teaches an electrified vehicle assembly (e.g. figure 1, paragraph [0017], electric vehicle 1), comprising: 
a battery assembly (e.g. figure 1, paragraph [0019], battery 4 having battery cells CE); 
a plurality of sensors associated with the battery assembly (e.g. figures 1 and 2, paragraphs [0020] and [0022], each temperature detectors 231 has thermistors as shown in figure 2), each of the sensors within the plurality of sensors configured to provide a temperature reading from an area of the battery assembly (e.g. figures 1-2, paragraphs [0018], [0020] and [0022], each temperature detectors 231 provides temperature reading of corresponding to battery cells CE of battery 4 to battery control unit BCU 24); and 
a controller (e.g. figure 1, paragraph [0018], battery control unit BCU 24) configured to assess whether each of the temperature readings is reliable or unreliable (e.g. figures 1-2 and 4 paragraph [0037], Step S3 determines whether a thermistor in each temperature detectors 231 is normal or abnormal where normal thermistor provides reliable temperature reading and abnormal thermistor provide unreliable temperature ready), and further configured to detect a thermal event based at least in part on temperature readings that are reliable (e.g. figures 1-2 and 4 paragraphs [0037] and [0041], Step S8 determines overheating of battery based on reliable temperature reading from the normal thermistor in each temperature detectors 231).
Regarding claim 14, Sato teaches wherein the sensors are thermistors (e.g. figure 2, paragraph [0033], thermistor TH1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2020/0353821), and further in view of Imanaka (CN 111406355 A).
Regarding claim 13, Sato is silent with regard to wherein the battery assembly includes at least one battery array (e.g. figure 1, battery 4 includes battery cell array CE).
However, Sato is silent with regard to an enclosure assembly surrounding the at least one battery array.
Imanaka teaches a battery assembly includes an enclosure assembly surrounding at least one battery array (e.g. figures 2-3, battery housing 21 enclose battery array B1-B4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sato by applying the teaching of Imanaka to explicitly have wherein the battery assembly includes an enclosure assembly surrounding at least one battery array, for the purpose of protecting the battery array from external damages and/or preventing the battery array from electric shorts.
Allowable Subject Matter
Claims 3-7 and 9-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the 35 U.S.C. 101 rejection of claims 1-7 and 9-11 are properly overcome.
Claims 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAIDONG ZHANG/Examiner, Art Unit 2858